Metcalf, J.
Here is a plain grant to the demandant; and no fraud in the execution of it is suggested. Nor does any *420extrinsic fact raise a latent ambiguity as to the true grantee, so as to admit explanatory parol evidence. The testimony which was offered would have merely shown a mistake, which the court has no authority, in any way, to correct. The demanded premises passed to the demandant, by force of the deed; and evidence to contradict the deed, or to control its effect, was rightly rejected. See 12 Johns. 77, 488.

Judgment on the verdict.